Citation Nr: 0945759	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for a back disability.

2.  Service connection for a chest disability.

3.  Service connection for a neck disability.

4.  Service connection for headaches, to include as secondary 
to a neck disability.

5.  Entitlement to an increased initial evaluation for the 
residuals of an anterior cruciate ligament (ACL) tear of the 
right knee currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the Veteran's claims on appeal.  
The Board points out that service connection was granted for 
a right knee disability, at a 10 percent evaluation, during 
the course of this appeal, by a March 2005 rating decision.  
However, the Veteran continues to disagree with evaluation 
assigned for that service connected disability.  Therefore 
the issues in appellate status are as listed above.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the Veteran does not have any back disability related to 
service.

2.  The preponderance of the evidence of record shows that 
the Veteran does not have any chest disability related to 
service.

3.  The preponderance of the evidence of record shows that 
the Veteran does not have any neck disability related to 
service.

4.  The preponderance of the evidence of record shows that 
the Veteran does not have any headache disability related to 
service, or secondary to any service connected disability.

5.  The Veteran's service connected right knee disability is 
manifested by slight limitation of motion and pain, without 
instability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A chest disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  A neck disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  A headache disability was not incurred in or aggravated 
by service, nor is it secondary to any service connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's service connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2004, March 2004, May 2005, and 
March 2006.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No prejudice has been alleged in the timing 
of this latter notice, and none is apparent from the record; 
and the claims have been readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining VA medical records, providing the Veteran with a 
hearing, and providing the Veteran with several VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to the issues on 
appeal.


Service connection claims.

The Veteran contends that he has back, neck, chest, and 
headache disabilities  related to service.  Specifically, the 
Veteran alleges that he has all these disabilities as a 
result of a motorcycle accident in service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether presumptive service 
connection for such chronic diseases is warranted.  However, 
the record fails to show that the Veteran manifested any of 
the above claimed disabilities to a degree of 10 percent 
within the one year following his service discharge.  As 
such, presumptive service connection is not warranted for any 
of these disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of these 
claimed disabilities.  Initially, the Board points out that 
the evidence of record, particularly a July 1985 service 
treatment record, does show that the Veteran was seen with a 
report of having fallen off a motorcycle the previous day.  
The Veteran at that time complained of some chest pain.  He 
indicated that X-rays taken the previous day were negative.  
After an examination, the Veteran was found to have left 
clavicular tenderness, and was diagnosed with a contusion and 
chest wall pain status post motorcycle accident.  However, 
subsequent to July 1985, there is no evidence of record 
showing that the Veteran had any further complications of, or 
treatment for, any symptoms or disability related to this 
motorcycle accident.  The Veteran's report of separation 
examination from August 1985 contains no evidence of any of 
these disabilities.  While the Veteran's August 1985 report 
of medical history does show him as having checked "chest 
pain", the notes with that report show he was complaining of 
indigestion.  Thus, the evidence does not show that the 
veteran had any of these claimed conditions, other than a 
brief period of chest pain, in service.

In March 2004, the Veteran was found to have a diagnosis of 
"tension headaches".  However, the examiner at that time 
did not relate this diagnosis to service.  The Board also 
points out that the Veteran was not given a diagnosis of 
tension headaches until March 2004, nearly 20 years after his 
separation from service, and the Veteran was never diagnosed 
with headaches in service, whether related to his motorcycle 
accident or not.  With no evidence of record showing a 
diagnosis of headaches until many years after his separation 
from service, and with no evidence having been presented 
linking his current diagnosis of headaches to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for headaches.

As to the Veteran's claims of entitlement to service 
connection for back, neck, and chest pain, the Board notes 
that the Veteran does not currently have any diagnosis 
related to his back, neck, or chest.  A VA examination report 
of March 2004 found the Veteran to have arthralgia of the 
lumbosacral and cervical spine.  However, arthralgia is 
defined as joint pain, and the Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
neck, chest, or back pain can be attributed, there is no 
basis to find a neck, chest, or back disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without 
evidence of a current back, neck, or chest disability, the 
preponderance of the evidence of record is against these 
claims as well.

The Board also points out however, that even if the Veteran 
were considered to have a back, neck, or chest disability, no 
evidence has been presented linking any of this 
symptomatology, first reported nearly 20 years after service, 
to service. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Entitlement to an increased initial evaluation for the 
residuals of an anterior cruciate ligament (ACL) tear of the 
right knee currently evaluated as 10 percent disabling.

The Veteran was granted service connection for this 
disability during the course of this appeal by a March 2005 
rating decision, but he continues to disagree with the level 
of disability assigned, arguing that his right knee 
disability is more severe than that contemplated by a 10 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
Veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the Veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran's right knee is currently rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of 
flexion of the knee.  All of the applicable codes under which 
the Veteran could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2009).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
service connected right knee disability, have not been met.  
As noted above, in order to warrant an evaluation in excess 
of 10 percent, the Veteran would have to be found to have 
either flexion limited to 30 degrees, extension limited to 15 
degrees, or a combination of limitation of flexion and 
extension that would result in a rating in excess of 10 
percent.  In addition, the Veteran could be found to have 
instability of the knee such that he would be entitled to a 
separate rating under Diagnostic Code 5257.

Reviewing the evidence of record, a March 2004 VA examination 
showed the Veteran to have multiple complaints related to his 
knee.  He reported taking daily medication for knee pain, and 
also wore a brace.  He was not found to have any recurrent 
subluxation.  Upon examination there was slight objective 
evidence of painful motion.  There was no edema or effusion.  
There was instability and weakness.  There was no tenderness, 
redness, or heat.  There was abnormal movement and guarding 
of movement.  Range of motion of the knee was flexion of 83, 
extension of -34.  Stability was found to be good.  X-rays 
showed no bony abnormality.  The Veteran was diagnosed with 
arthralgia with a post traumatic right knee with loss of 
function due to pain.

An orthopedic clinic note dated July 2004 showed a range of 
motion of the right knee of 0 to 100 degrees.  He had point 
tenderness along the medial joint line and posterior lateral 
joint line.  He had a 2+ Lachman's and a negative McMurray's.  
Prior X-rays where noted to show some mild degenerative 
changes of the right knee and the lack of an ACL, along with 
a posterior horn lateral meniscal tear, and diffuse thinning 
of the articular cartilage of the knee.

A March 2005 VA examination of the Veteran's right knee 
showed that the Veteran had no effusion.  Range of motion was 
0 to 115 degrees of flexion.  He has a positive 2-3+ 
Lachman's test.  He had a definitely and strongly positive 
pivot shift test, and 2+ anterior drawer sign.  There was no 
positive McMurray's or patella signs.  There was no 
additional limitation due to weakness, fatigability, or 
incoordination.  The Veteran was diagnosed with an ACL tear 
of the right knee, a meniscal tear of the right knee, and 
early degenerative joint disease of the right knee.

A December 2006 medical assessment noted some instability in 
full extension.  His mediolateral stability seemed ok on 
examination.  He had no effusion or joint line tenderness.  
X-rays showed mild to moderate osteoarthritis on the right 
side with mild narrowing of the articular cartridge.

The Veteran had a further VA examination in October 2008.  At 
that time, he reported flare-ups of pain and swelling on a 
daily basis.  He also stated that his knee felt unstable.  
Upon examination, his range of motion was 80 degrees of 
flexion and 0 degrees of extension.  The examiner indicated 
that it was impossible to tell whether the Veteran could flex 
the knee further, but he refused to do so due to pain.  There 
was no effusion.  The collateral ligaments were intact, and 
there was no finding of instability.  The Veteran was 
diagnosed with a tear of the ACL and degenerative joint 
disease of the right knee.

Therefore, during this appeal period, the Veteran has never 
been found to have flexion of less than 80 degrees, even 
considering DeLuca, and has never been found to lack any 
extension.  Thus, reviewing these findings under the relevant 
codes governing limitation of motion, his flexion would 
warrant a noncompensable evaluation, and his extension would 
warrant a noncompensable evaluation; even combining these 
evaluations, the Veteran would warrant no more than a 
noncompensable rating, less than the rating the Veteran is 
currently receiving.

Further, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's knee is 
stable and not subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.  While 
the Veteran has reported subjective problems with instability 
or "giving way" of his right knee, the majority of the 
evidence of record does not show an objective findings of 
instability.  In this regard, while a March 2004 examination 
report initially indicated that instability was found, the 
Board finds that this is the reported history of the Veteran, 
as that same examination later indicates that the Veteran had 
good stability, and the Veteran was specifically found to not 
have any recurrent subluxation.  There were no findings of 
instability in a March 2005 VA examination report.  While a 
December 2006 medical assessment appeared to note some 
instability in full extension, the Veteran's mediolateral 
stability was fine on examination.  Finally, the Veteran's 
October 2008 VA examination specifically indicated that the 
Veteran's collateral ligaments were intact, and that there 
were no findings of instability.  Therefore, while there is 
some discrepancy in the record, considering the above 
evidence, and all medical evidence of record, the Board finds 
that the preponderance of the evidence record indicates that 
the Veteran's knee is stable and not subject to subluxation.  
As such, the Board finds that a separate rating for 
instability would also not be warranted.

Thus, the Board finds, considering this evidence and all 
evidence of record, that the criteria for a higher evaluation 
for the Veteran's right knee, under the relevant codes, have 
not been met.  As the criteria for a higher evaluation have 
not been met, the Board finds that the preponderance of the 
evidence of record is against the Veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the Veteran's right knee disability, 
and at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.




ORDER

Service connection for a back disability is denied.

Service connection for a chest condition is denied.

Service connection for a neck condition is denied.

Service connection for headaches, to include as secondary to 
a neck condition, is denied.

Entitlement to an increased initial evaluation for the 
residuals of an anterior cruciate ligament (ACL) tear of the 
right knee currently evaluated as 10 percent disabling is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


